United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-3720
                      ___________________________

   In re: Herman Eugene Paulson, doing business as Heartland Organic Foods

                            lllllllllllllllllllllDebtor

                          ------------------------------

                          Herman Eugene Paulson

                           lllllllllllllllllllllAppellant

                                        v.

          Dale A. Wein; People's State Bank; Sunflour Railroad, Inc.

                           lllllllllllllllllllllAppellees
                                  ____________

                  Appeal from the United States Bankruptcy
                    Appellate Panel for the Eighth Circuit
                               ____________

                           Submitted: July 31, 2013
                            Filed: August 5, 2013
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Herman Paulson appeals from the judgment of the Bankruptcy Appellate Panel
affirming the orders of the Bankruptcy Court1 dismissing his Chapter 13 bankruptcy
petition and denying his motion for reconsideration. We conclude that the
Bankruptcy Court did not abuse its discretion in dismissing the petition because
Paulson’s repeated filing of inadequate plans of reorganization prejudiced his
creditors. See 11 U.S.C. § 1307(c)(1) (providing that a court may dismiss a
bankruptcy case for “unreasonable delay by the debtor that is prejudicial to
creditors”); In re Dempsey, 247 F. App’x 21, 25 (7th Cir. 2007) (unpublished order)
(“One . . . well-recognized instance of prejudice [under § 1307(c)(1)] is the debtor’s
protracted inability to demonstrate the feasibility of a plan.”); see also Banks v.
Vandiver (In re Banks), 267 F.3d 875, 876 (8th Cir. 2001) (per curiam) (standard of
review). Nor did the court abuse its discretion when it denied reconsideration
because Paulson did not present new evidence or identify a manifest error of law or
fact. See United States v. Gurley, 434 F.3d 1064, 1069 (8th Cir. 2006) (standard of
review). To the extent Paulson appeals the court’s denial of his motion for
declaratory judgment, we again conclude that the court did not abuse its discretion
because Paulson failed to show how the question he wanted resolved pertained to his
bankruptcy case. See Am. Home Assurance Co. v. Pope, 487 F.3d 590, 602 (8th Cir.
2007) (standard of review).

       Accordingly, we affirm. We strike from the appellate record Paulson’s
“Petition for Writ of Certiorari Before Judgment.”
                       ______________________________




      1
       The Honorable Charles L. Nail, Jr., Chief Judge, United States Bankruptcy
Court for the District of South Dakota.

                                         -2-